Blatchford, Justice.
In this case I find, as a fact, that the libelant has not established by sufficient proof the allegation of the libel that the steam-boat or ferry-boat known as the “Pennsylvania Annex Boat No. 3,” on the occasion mentioned in the libel, ran into and upon the steam-ship mentioned in the libel, and then called the “Western Texas,” and caused damage and injury to her. On the foregoing fact I find, as a conclusion of law, tfiat, a decree must be entered dismissing the libel, with costs to the claimant in the district court, taxed at $401.82, and with costs to it in this court, to be taxed.
The objections of the libelant to the attempt to show by the witness Rose, on his cross-examination, statements alleged to have been made by .Rivers to Rose, and to the attempt to show by the witness Rose, on his cross-examination, that Rivers was untruthful, are sustained. All the objections of the claimant to the admission of evidence, set forth in the paper-submitted on his behalf to the court, are overruled.